THREADGILL, Judge.
The appellant, Sammie Collier, was charged with five counts of sale and five counts of possession of cocaine based on five separate transactions in 1987. The state concedes that each transaction involved a single quantity of cocaine, therefore the trial court erred in adjudicating and sentencing the appellant for both possession and sale of the same cocaine. Smith v. State, 547 So.2d 613 (Fla.1989); Carawan v. State, 515 So.2d 161 (Fla.1987).
We therefore vacate the judgments and sentences for possession of cocaine. We affirm the convictions and sentences for sale of cocaine. Because the sentence imposed was within the recommended guideline range without considering the possession convictions, resentencing is un-neccesary. Lewis v. State, 545 So.2d 427 (Fla. 2d DCA 1989).
SCHEB, A.C.J., and LEHAN, J., concur.